JiPER CURIAM.
This Court’s ruling of September 19, 1996, 679 So.2d 1338, is amended as follows: The Court ruled only on the preliminary injunction which was based upon the “verified pleadings or supporting affidavits,” and did not intend to preclude the judge from “tak[ing] proof as in ordinary cases,” as authorized by La.C.C.P. art. 3609, in a further hearing on the preliminary injunction, or from proceeding to trial on the merits of the final injunction. Case remanded for further proceedings.
BLEICH, J., not on panel.